                    Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 1 of 35



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                            §
          In re:                                            §   Chapter 11
                                                            §
          BURKHALTER RIGGING, INC.                          §   Case No. 19-30495 (MI)
                                                            §
                                 Debtor.                    §
                                                            §
          Tax I.D. No. XX-XXXXXXX                           §
                                                            §
          In re:                                            §   Chapter 11
                                                            §
          BURKHALTER TRANSPORT, INC.                        §   Case No. 19-30496 (DRJ)
                                                            §
                                                            §
                                 Debtor.                    §
                                                            §
          Tax I.D. No. XX-XXXXXXX                           §
                                                            §
          In re:                                            §   Chapter 11
                                                            §
          BURKHALTER SPECIALIZED TRANSPORT,                 §   Case No. 19-30497 (DRJ)
          LLC
                                                            §
                                 Debtor.                    § (Joint Administration Requested)
                                                            §
          Tax I.D. No. XX-XXXXXXX                           §


             DEBTORS’ EMERGENCY MOTION FOR ENTRY OF INTERIM AND FINAL
           ORDERS (I) APPROVING THE DEBTORS’ PROPOSED ADEQUATE ASSURANCE
           OF PAYMENT FOR FUTURE UTILITY SERVICES, (II) PROHIBITING UTILITY
            COMPANIES FROM ALTERING, REFUSING, OR DISCONTINUING SERVICES,
              AND (III) APPROVING THE DEBTORS’ PROPOSED PROCEDURES FOR
                        RESOLVING ADDITIONAL ASSURANCE REQUESTS

                   THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
                   OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO
                   RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST
                   FILE A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND
                   SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR
                   RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF

                   YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
                   FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
                   AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE


4817-1056-6278.2
                    Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 2 of 35



                   OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
                   THE MOTION AT THE HEARING.

                   EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE MOTION
                   ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF
                   YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE EMERGENCY
                   CONSIDERATION IS NOT WARRANTED, YOU SHOULD FILE AN IMMEDIATE RESPONSE. A
                   HEARING WILL BE HELD ON THIS MATTER FOR FEBRUARY 6, 2019, AT 1:30 PM (CT)
                   BEFORE THE HONORABLE MARVIN ISGUR, 515 RUSK STREET, COURTROOM 404,
                   HOUSTON, TEXAS 77002.

                   REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.


                                                          SUMMARY

                   1.    Burkhalter Rigging, Inc. and its affiliates, as debtors and debtors-in-possession

        (“Debtors”), in the above-captioned chapter 11 cases (“Chapter 11 Cases”), by and through their

        counsel, hereby file this motion (the “Motion”) seeking entry of interim and final orders (the

        “Interim Order” and “Final Order,” respectively), substantially in the forms attached hereto as

        Exhibit A and Exhibit B, respectively (a) approving the Debtors’ proposed adequate assurance of

        payment for future utility services; (b) prohibiting utility companies from altering, refusing, or

        discontinuing service; (c) approving the Debtors’ proposed procedures for resolving additional

        adequate assurance requests; and (d) granting related relief.1 In addition, the Debtors request that

        the Court schedule a final hearing to consider approval of this Motion on a final basis.

                   2.    A detailed description of the Debtors and their businesses, and the facts and

        circumstances supporting the Debtors’ Chapter 11 Cases, are set forth in greater detail in the

        Declaration of Delynn Burkhalter in Support of Chapter 11 Petitions and First Day Motions (the

        “First Day Declaration”), filed in these chapter 11 cases.




        1
          For the avoidance of doubt, nothing in this Motion should be construed to expand, contract, or otherwise alter the
        terms, conditions, requirements and budgets imposed on the Debtors under the Debtors’ postpetition financing
        documents (the “DIP Documents”) and any order governing the Debtors’ use of cash collateral and entry into the DIP
        Documents (the “DIP Order”).
                                                                 2
4817-1056-6278.2
                    Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 3 of 35



                                          JURISDICTION AND VENUE

                   3.     The United States Bankruptcy Court for the Southern District of Texas (the

        “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing

        Order of Reference from the United States District Court for the Southern District of Texas, dated

        May 24, 2012 (the “Amended Standing Order”). The Debtors confirm their consent, pursuant to

        rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of

        a final order by the Court in connection with this Motion to the extent that it is later determined

        that the Court, absent consent of the parties, cannot enter final orders or judgments in connection

        herewith consistent with Article III of the United States Constitution.

                   4.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding

        pursuant to 28 U.S.C. § 157(b).

                   5.     The bases for the relief requested herein are sections 105(a) and 366 of the

        Bankruptcy Code, Bankruptcy Rule 6003, and rule 9013-1(i) of the Bankruptcy Local Rules for

        the Southern District of Texas (the “Bankruptcy Local Rules”).

                        UTILITY SERVICES AND PROPOSED ADEQUATE ASSURANCE

        A.         The Utility Service and Utility Providers.

                   6.     The Debtors incur utility expenses for water, natural gas, electricity, telephone,

        cellular telephone, waste disposal, internet, and other essential services (collectively “Utility

        Services”) in the ordinary course of their business. These Utility Services are provided by

        approximately five utility providers (as that term is used in section 366 of the Bankruptcy Code,

        collectively, the “Utility Providers”) that deliver Utility Services to the Debtors as of the Petition

        Date include, but are not limited to, those that are listed on Exhibit C attached hereto (the “Utility

        Provider List”). The relief requested herein is requested with respect to all Utility Providers


                                                          3
4817-1056-6278.2
                    Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 4 of 35



        providing Utility Services to the Debtors. The Debtors reserve the right to amend and supplement

        Exhibit C by way of notice to the Court and parties in interest.

                   7.    On average, the Debtors spend approximately $19,000 each month, in the

        aggregate, on Utility Services, calculated as a historical average payment for the past five-month

        period that ended in January 31, 2019. As of the Petition Date, the Debtors owed approximately

        $11,354.21 for current and past utility bills and obligations to the Utility Providers.

                   8.    Preserving the Utility Services on an uninterrupted basis is essential to the Debtors’

        ongoing operations. Any unplanned interruption of utility services for even a brief period of time

        will negatively impact the Debtors’ operations, customer and business relationships, revenues,

        profits and likely jeopardize the Debtors’ restructuring efforts. Thus, it is imperative that the

        Utility Providers continue to provide their Utility Services without interruption.

        B.         Proposed Adequate Assurance of Payment

                   9.    The Debtors intend to pay all post-petition obligations owed to the Utility Providers

        in a timely manner, and expect that their cash flows from operations will be sufficient to pay for

        all post-petition Utility Services. To provide additional assurance of payment, the Debtors propose

        to deposit into a segregated account $9,500 (the “Adequate Assurance Deposit”), which represents

        an amount equal to approximately one half of the Debtors’ average monthly cost of Utility

        Services, calculated based on the Debtors’ average utility expenses over the five months ending in

        January 31, 2019. The Adequate Assurance Deposit will be held in the segregated account at

        Regions Bank N.A. for the benefit of the Utility Providers (the “Adequate Assurance Account”)

        and for the duration of these chapter 11 cases and may be applied to any post-petition defaults in

        payment to the Utility Providers, subject to the terms and conditions of the DIP Documents and

        applicable orders authorizing the Debtors to enter into same. The Adequate Assurance Deposit

        will be held by the Debtors. The Debtors submit that the Adequate Assurance Deposit, in
                                                   4
4817-1056-6278.2
                    Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 5 of 35



        conjunction with the Debtors’ ability to pay for future utility services in accordance with their

        prepetition practices (collectively, the “Proposed Adequate Assurance”), constitutes sufficient

        adequate assurance to the Utility Providers in full satisfaction of section 366 of the Bankruptcy

        Code.

        C.         The Adequate Assurance Procedures

                   10.   In light of the severe consequences to the Debtors’ businesses and operations that

        would result from any interruption in Utility Services, but recognizing the right of the Utility

        Providers to evaluate the Proposed Adequate Assurance, if a Utility Provider believes additional

        adequate assurance is required, it may request such assurance pursuant to the following procedures

        (the “Adequate Assurance Procedures”):

                         a.     The Debtors will serve a copy of this Motion and the order granting the
                                relief requested herein to each Utility Provider within five (5) business days
                                after entry of the order by the Court.

                         b.     Subject to paragraphs (c)-(f) herein, the Debtors will deposit the Adequate
                                Assurance Deposit, in the aggregate amount of $9,500.00, in the Adequate
                                Assurance Account within five business days after entry of the order
                                granting this Motion.

                         c.     Each Utility Provider shall have the right to request the funds in the
                                Adequate Assurance Account in the amount set forth for such Utility
                                Provider in the column labeled “Proposed Adequate Assurance” on the
                                Utility Service List.

                         d.     If an amount relating to Utility Services provided postpetition by a Utility
                                Provider is unpaid, and remains unpaid beyond any applicable grace period,
                                such Utility Provider may request a disbursement from the Adequate
                                Assurance Account by giving notice to: (i) the Debtors, 2193 Highway 45
                                South, Columbus, MS 39701; (ii) proposed counsel for the Debtors, Foley
                                Gardere, Foley & Lardner, L.L.P., 2021 McKinney Avenue, Suite 1600,
                                Dallas, Texas 75201 Attn: Marcus Helt; (iii) the Office of the United States
                                Trustee for the Southern District of Texas, 515 Rusk Street, Suite 3516,
                                Houston, TX 77002, Attn: Hector Duran, Esq.; (iv) counsel to the DIP
                                Agent, Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York,
                                New York 10038, Attn: Brett Lawrence and Daniel Ginsberg and Haynes
                                and Boone, LLP, 1221 McKinney, Suite 2100, Houston, Texas 77010, Attn:
                                Kelli S. Norfleet; (v) the official committee of unsecured creditors (if any)
                                                          5
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 6 of 35



                             appointed in these chapter 11 cases and its counsel; and (vi) to the extent
                             not listed herein, those parties requesting notice pursuant to Bankruptcy
                             Rule 2002 (collectively the “Notice Parties). The Debtors shall honor such
                             request within five (5) business days after the date the request is received
                             by the Debtors, subject to the ability of the Debtors and such requesting
                             Utility Provider to resolve any dispute regarding such request without
                             further order of the Court. To the extent a Utility Provider receives a
                             disbursement from the Adequate Assurance Account, the Debtors shall
                             replenish the Adequate Assurance Account in the amount disbursed without
                             further notice to or order from the Court

                       e.    The portion of the Adequate Assurance Deposit attributable to each Utility
                             Provider shall be returned to the Debtors on the earlier of (i) the
                             reconciliation and payment by the Debtors of the Utility Provider’s final
                             invoice in accordance with applicable non-bankruptcy law following the
                             Debtors’ termination of Utility Services from such Utility Provider and (ii)
                             the effective date of any chapter 11 plan confirmed in these chapter 11
                             cases.

                       f.    Any Utility Provider desiring additional assurances of payment in the form
                             of deposits, prepayments, or otherwise must serve a request for additional
                             assurance (an “Additional Assurance Request”) on the Notice Parties.

                       g.    Any Additional Assurance Request must: (i) be in writing; (ii) identify the
                             location for which the Utility Services are provided; (iii) summarize the
                             Debtors’ payment history relevant to the affected account(s); (iv) certify the
                             amount that is equal to two (2) weeks of the Utility Services the Utility
                             Provider provides to the Debtors, calculated as a historical average over the
                             five (5) month period ending in January 31, 2019, and (v) certify that the
                             Utility Provider does not already hold a deposit equal to or greater than two
                             (2) weeks of Utility Services.

                       h.    Any Additional Assurance Request may be made at any time. If a Utility
                             Provider fails to file and serve an Additional Assurance Request, the Utility
                             Provider shall be (i) deemed to have received “satisfactory” adequate
                             assurance of payment in compliance with section 366 of the Bankruptcy
                             Code and (ii) forbidden from discontinuing, altering, or refusing Utility
                             Services to, or discriminating against, the Debtors or account of any unpaid
                             prepetition charges, or requiring additional assurance of payment other than
                             Proposed Adequate Assurance Request.

                       i.    Upon the Debtors’ receipt of any Additional Assurance Request, the
                             Debtors shall promptly negotiate with such Utility Provider to resolve such
                             Utility Provider’s Additional Assurance Request.

                       j.    The Debtors may, in consultation with the DIP Agent (as such term is
                             defined in the DIP Order), and without further order from the Court, resolve

                                                       6
4817-1056-6278.2
                    Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 7 of 35



                                 any Additional Assurance Request by mutual agreement with a Utility
                                 Provider and, the Debtors may, in connection by such agreement, provide a
                                 Utility Provider with additional adequate assurance of payment, including,
                                 but not limited to, cash deposits, prepayments, or other forms of security if
                                 the Debtors believe that such adequate assurance is reasonable, subject to
                                 the terms of any collateral orders entered by the Court.

                          k.     If the Debtors and the Utility Provider are not able to reach an alternative
                                 resolution within fourteen (14) days of receipt of the Additional Assurance
                                 Request, the Debtors will request a hearing before the Court at the next
                                 regularly scheduled omnibus hearing to determine the adequacy of
                                 assurances of payment with respect to a particular Utility Provider (the
                                 “Determination Hearing”) pursuant to section 366(c)(3) of the Bankruptcy
                                 Code.

                          l.     Pending resolution of any such Determination Hearing, the Utility Provider
                                 filing such Additional Assurance Request shall be prohibited from altering,
                                 refusing, or discontinuing Utility Services to the Debtors on account of
                                 unpaid charges for prepetition services or on account of any objections to
                                 the Proposed Adequate Assurance.

        D.         Modifications to the Utility Services List

                   11.    To the extent the Debtors identify new or additional Utility Companies or

        discontinue services from existing Utility Companies, the Debtors seek authority to add or remove

        parties from the Utility Services List, by filing a notice with the Court, without further order. For

        any Utility Provider that is subsequently added to the Utility Services List, the Debtors will serve

        such Utility Provider with a copy of the Court’s order regarding Utility Services, including the

        Adequate Assurance Procedures. The Debtors request that the terms of such Utility Services order

        and the Adequate Assurance Procedures apply to any subsequently identified Utility Provider.

                                                BASIS FOR RELIEF

                   12.    Section 366 of the Bankruptcy Code protects a debtor against the immediate

        termination or alteration of utility services after the Petition Date. See 11 U.S.C. § 366. Section

        366(c) of the Bankruptcy Code requires the debtor to provide “adequate assurance” of payment

        for postpetition services in a form “satisfactory” to the utility company within thirty (30) days of


                                                           7
4817-1056-6278.2
                    Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 8 of 35



        the petition date, or the utility company may alter, refuse, or discontinue service. See 11 U.S.C. §

        366(c)(2). Section 366(c)(1) of the Bankruptcy Code provides a non-exhaustive list of examples

        for what constitutes “assurance of payment” 11 U.S.C. § 366(c)(1). Although the assurance of

        payment must be “adequate,” it need not constitute an absolute guarantee of the debtors’ ability to

        pay. See, e.g., In re Great Atl. & Pac. Tea. Co., 2011 WL 5546954, at *5 (Bankr. S.D.N.Y. Nov.

        14, 2011) (finding that “[c]ourts will approve an amount that is adequate enough to insure against

        unreasonable risk of nonpayment, but are not required to give equivalent of a guaranty of payment

        in full”); In re Caldor, Inc., 199 B.R. 1, 3 (S.D.N.Y. 1996) (“Section 266(b) requires . . . ‘adequate

        assurance’ of payment. The statute does not require absolute guarantee of payment.”), aff’d sub

        nom. Va. Elec. & Power Co. v. Caldor, Inc., 117 F.3d 646 (2d Cir. 1997).

                   13.   When considering whether a given assurance of payment is “adequate,” the Court

        should examine the totality of the circumstances to make an informed decision as to whether the

        Utility Company will be subject to an unreasonable risk of nonpayment. See In re Keydata Corp.,

        12 B.R. 156, 158 (B.A.P. 1st Cir. 1981) (citing In re Cunha, 1 B.R. 330 (Bankr. E.D. Va. 1979));

        In re Adelphia Bus. Solutions, Inc., 280 B.R. 63, 82−83 (Bankr. S.D.N.Y. 2002). In determining

        the level of adequate assurance, however, “a bankruptcy court must focus upon the need of the

        utility for assurance, and . . . require that the debtor supply no more than that, since the debtor

        almost perforce has a conflicting need to conserve scarce financial resources.” Va. Elec. & Power

        Co., 1117 F.3d at 650 (internal quotations omitted) (citing In re Penn Jersey Corp., 72 B.R. 981,

        985 (Bankr. E.D. Pa. 1987)).

                   14.   Here, the Utility Companies are adequately assured against any risk of nonpayment

        for future services. The Adequate Assurance Deposit and the Debtors’ ongoing ability to meet

        obligations as they come due in the ordinary course, provides assurance of the Debtors’ payment


                                                          8
4817-1056-6278.2
                    Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 9 of 35



        of their future obligations. Moreover, the termination of the Utility Services could result in the

        Debtors’ inability to operate their businesses to the determinant of all stakeholders. In re Pilgrim’s

        Pride Corp., No. 08-45664 (DML), 2009 WL 7313309, at *2 (Bankr. N.D. Tex. Jan. 4, 2009)

        (“The consequences of an unexpected termination of utility service to [the debtors] could be

        catastrophic.”); cf In re Monroe Well Serv., Inc., 83 B.R. 317, 321−22 (Bankr. E.D. Pa. 1988)

        (nothing that without utility service the debtors “would have to cease operations” and that section

        366 of the Bankruptcy Code “was intended to limit leverage held by utility companies, not increase

        it.”).

                   15.   Courts are permitted to fashion reasonable procedures, such as the Adequate

        Assurance Procedures Proposed herein, to implement the protections afforded under section 366

        of the Bankruptcy Code. See, e.g., In re Circuit City Stores, Inc., No. 08-35653, 2009 E.D. Va.

        Jan. 14, 2009) (stating that “the plain language of § 366 of the Bankruptcy Code allows the court

        to adopt the Procedures set forth in the Utility Order”). Such procedures are important because,

        without them, the Debtors “could be forced to address numerous requests by utility companies in

        an unorganized manner at a critical period in their efforts to reorganize.” Id. Here, notwithstanding

        a determination that the Debtors’ Proposed Adequate Assurance constitutes sufficient adequate

        assurance, any rights the Utility Companies believe they have under sections 366(d) and (c)(2) of

        the Bankruptcy Code are wholly preserved under the Adequate Assurance Procedures. See id. at

        *5−6. The Utility Companies still may choose, in accordance with the Adequate Assurance

        Procedures, to request modification of the Proposed Adequate Assurance. See id. at *6. The

        Adequate Assurance Procedures, however, avoid a haphazard and chaotic process whereby each

        Utility Company could make an extortionate, last-minute demand for adequate assurance that

        would force the Debtors to pay under the threat of losing critical Utility Services. See id. at *5.


                                                          9
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 10 of 35



                   16.    The Adequate Assurance Procedures are reasonable and in accord with purposes of

        section 366 of the Bankruptcy Code, and thus the Debtors respectfully request the Court grant the

        relief herein. Indeed, Courts in this District have granted similar relief in other cases. See, e.g., See,

        e.g., In re Vanguard Natural Resources, LLC, No. 17-30560 (MI) (Bankr. S.D. Tex. Feb. 2, 2017)

        [Dkt. No. 274]; In re Memorial Production Partners LP, No. 17-30262 (MI) (Bankr. S.D. Tex.

        Jan. 17, 2017) [Dkt. No. 57]; In re Shoreline Energy, LLC, No. 16-35571 (DRJ) [Dkt. No. 40]

        (Bankr. S.D. Tex. Nov. 4, 2016); In re Sandridge Energy, Inc., No. 16-32488 (DRJ) [Dkt. No. 91]

        (Bankr. S.D. Tex. May 18, 2016); In re Linn Energy, LLC, No. 16-60040 (DRJ) [Dkt. No. 85]

        (Bankr. S.D. Tex. May 13, 2016); In re Midstates Petrol. Co., No. 16-32237 (Bankr. S.D. Tex.

        May 2, 2016) [Dkt. No. 72].2

                   17.    Further, the Court possesses the power, under section 105(a) of the Bankruptcy

        Code, to “issue any order, process, or judgment that is necessary or appropriate to carry out the

        provisions of this title.” 11 U.S.C. § 105(a). The Adequate Assurance Procedures and the Proposed

        Adequate Assurance are necessary and appropriate to carry out the provisions of the Bankruptcy

        Code, particularly section 366 thereof. Accordingly, the Court should exercise its powers under

        sections 366 and 105(a) of the Bankruptcy Code and approve both the Adequate Assurance

        Procedures and the Proposed Adequate Assurance.

            PROCESSING OF CHECKS AND ELECTRONIC FUND TRANSFERS SHOULD BE
                                     AUTHORIZED

                   18.    The Debtors have sufficient funds to pay the amounts described in the Motion in

        the ordinary course of business by virtue of expected cash flows from ongoing business operations

        and anticipated access to cash collateral. In addition, under the Debtors’ existing cash management


        2
             Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
             Copies of these orders are available upon request of the Debtors’ proposed counsel.

                                                                 10
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 11 of 35



        system, the Debtors can readily identify checks or wire transfer requests as relating to an authorized

        payment in respect of the Utility Services. Accordingly, the Debtors believe that checks or wire

        transfer requests, other than those relating to authorized payments, will not be honored

        inadvertently. Therefore, the Debtors respectfully request that the Court authorize all applicable

        financial institutions, when requested by the Debtors, to receive, process, honor, and pay any and

        all checks or wire transfer requests in respect of the relief requested in this Motion.

                                       EMERGENCY CONSIDERATION

                   19.   In accordance with Bankruptcy Local Rule 9013-1, the Debtors respectfully request

        emergency consideration of this Motion pursuant to Bankruptcy Rule 6003, which empowers a

        court to grant relief within the first 21 days after the commencement of a chapter 11 case “to the

        extent that relief is necessary to avoid immediate and irreparable harm.” Here, the Debtors believe

        an immediate and orderly transition into chapter 11 is critical to the viability of their operations

        and that any delay in granting the relief requested could hinder the Debtors’ operations and cause

        irreparable harm. Further, the failure to receive the requested relief during the first 21 days of these

        Chapter 11 Cases would severely disrupt the Debtors’ operations at this critical juncture.

        Accordingly, the Debtors submit that they have satisfied the “immediate and irreparable harm”

        standard of Bankruptcy Rule 6003 and, therefore, respectfully request that the Court approve the

        relief requested in this Motion on an emergency basis.

                                          RESERVATION OF RIGHTS

                   20.   Nothing contained herein or any actions taken pursuant to such relief is intended or

        should be construed as: (a) an admission as the validity of any prepetition claim against a Debtor

        entity; (b) waiver of the Debtors’ right to dispute any prepetition claim on any grounds; (c) a

        promise or requirement to pay any prepetition claim; (d) an implication or admission that any

        particular claim is of a type specified or defined in this Motion or any order granting the relief
                                                        11
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 12 of 35



        requested by this Motion; (e) a request or authorization to assume any prepetition agreement,

        contract, or lease pursuant to section 365 of the Bankruptcy Code; or (f) a waiver of the Debtors’

        rights under the Bankruptcy Code or any other applicable law.

                            WAIVER OF BANKRUPTCY RULE 6004(A) AND 6004(H)

                   21.    To implement the foregoing successfully, the Debtors request that the Court enter

        an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

        excluding such relief from the 14-day stay period under the Bankruptcy Rule 6004(h).

                                                        NOTICE

                   The Debtors will provide notice of this motion to: (a) the Office of the U.S. Trustee for the

        Southern District of Texas; (b) the holders of the 20 largest unsecured claims against the Debtors

        (on a consolidated basis); (c) the United States Attorney’s Office for the Southern District of

        Texas; (d) the Internal Revenue Service; (e) counsel for Metropolitan Partners Group

        Administration LLC, the administrative agent under the Debtors’ senior loan and security

        agreement; (f) the state attorneys general for states in which the Debtors conduct business; and (g)

        any party that has requested notice pursuant to Bankruptcy Rule 2002.

                   22.    The Debtors submit that, in light of the nature of the relief requested, no other or

        further notice need be given.

                                              NO PREVIOUS REQUEST

                   23.    No prior motion for the relief requested herein have been made by the Debtor to

        this or any other court.

                                          [Remainder of page intentionally left blank]




                                                            12
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 13 of 35



                                                     Conclusion

                   WHEREFORE, for the reasons set forth above and in the First Day Declaration, the Debtor

        respectfully requests that the Court enter the Orders substantially in the forms attached hereto as

        Exhibit A and Exhibit B (i) determining that the Utility Providers have been provided with

        adequate assurance of payment within the meaning of section 366 of the Bankruptcy Code by

        virtue of the Proposed Adequate Assurance, (ii) approving the Adequate Assurance Procedures as

        proposed herein, (iii) prohibiting the Utility Providers from altering, refusing, or discontinuing

        Utility Services on account of prepetition amounts outstanding and on account of any perceived

        inadequacy of the Adequate Assurance Procedures, (iv) determining that the Debtors are not

        required to provide any additional assurance beyond what is proposed in this Motion, (v)

        scheduling a Final Hearing to consider entry of the Final Order, and (vi) granting such other and

        further relief as requested herein or as the Court otherwise deems necessary and appropriate.

                                         [Remainder of page intentionally left blank]




                                                          13
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 14 of 35




                                                 Respectfully Submitted,
           Dated: February 1, 2019

                                                 /s/ Marcus A. Helt
                                                 Marcus A. Helt (TX 24052187)
                                                 FOLEY GARDERE
                                                 Foley Lardner LLP
                                                 2021 McKinney Avenue
                                                 Suite 1600
                                                 Dallas, TX 75201
                                                 Telephone: (214) 999-3000
                                                 Facsimile: (214) 999-4667
                                                 Email: mhelt@foley.com

                                                 -and-

                                                 Jack G. Haake (pro hac pending)
                                                 FOLEY & LARDNER LLP
                                                 Washington Harbour
                                                 3000 K Street, N.W.
                                                 Suite 600
                                                 Washington, D.C. 20007-5109
                                                 Telephone: (202)-295-4085
                                                 Facsimile: (202)-672-5399
                                                 Email: jhaake@foley.com
                                                 Proposed Counsel for the Debtors and Debtors in
                                                 Possession




                                                  14
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 15 of 35




                                        CERTIFICATE OF SERVICE

               I do hereby certify that on February 1, 2019, a true and correct copy of the foregoing
        pleading was served via CM/ECF to all parties authorized to receive electronic notice in these
        cases.



                                                                  /s/ Marcus A. Helt
                                                                  Marcus A. Helt




                                                       15
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 16 of 35




                                              Exhibit A

                                            Interim Order




4817-1056-6278.2
                     Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 17 of 35



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                              §
            In re:                                                            §    Chapter 11
                                                                              §
            BURKHALTER RIGGING, INC., et al.,3                                §    Case No. 19-30495 (MI)
                                                                              §
                                      Debtors.                                §    (Joint Administration Requested)
                                                                              §    Re: Docket No. ___

           INTERIM ORDER (I) APPROVING THE DEBTORS’ PROPOSED ADEQUATE
        ASSURANCE OF PAYMENT FOR FUTURE UTILITY SERVICES, (II) PROHIBITING
           UTILITY COMPANIES FROM ALTERING, REFUSING, OR DISCONTINUING
        SERVICES, AND (III) APPROVING THE DEBTORS’ PROPOSED PROCEDURES FOR
                    RESOLVING ADDITIONAL ASSURANCE REQUESTS

                     Upon the motion (the “Motion”)4 of the above-captioned debtors and debtors-in-possession

        (collectively, the “Debtors”) for an entry of an interim order (this “Interim Order”), (a) approving

        the Debtors’ Proposed Adequate Assurance of payment for future utility services, (b) prohibiting

        Utility Providers from altering, refusing, or discontinuing services, (c) approving the Adequate

        Assurance Procedures for resolving Additional Assurance Requests, and (d) scheduling a final

        hearing to consider approval of the Motion on a final basis, all as more fully set forth in the Motion;

        and upon the First Day Declarations; and this Court having found that it has jurisdiction over this

        matter pursuant to 28 U.S.C. §1334; and this Court having found that this is a core proceeding

        pursuant to 28 U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with

        Article III of the United States Constitution; and this Court having found that venue of this

        proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and




        3
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, include: Burkhalter Rigging, Inc. (8314); Burkhalter Specialized Transport, LLC (1511); Burkhalter
             Transport, Inc. (2096). The address for all of the Debtors is 2193 Highway 45 South, Columbus, MS 39701.
        4
             Capitalized terms used but not otherwise defined shall have the meanings set forth to them in the Motion.

4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 18 of 35



        this Court having found that the relief requested in the Motion is in the best interests of the Debtors’

        estates, their creditors, and other parties in interest; and this Court having found that the Debtors’

        notice of the Motion and opportunity for a hearing on the Motion were appropriate under the

        circumstances and no other notice need be provided; and this Court having reviewed the Motion

        and having heard the statements in support of the relief requested therein at a hearing, if any, before

        this Court (the “Hearing”); and this Court having determined that the legal and factual bases set

        forth in the Motion and at the Hearing establish just cause for the relief granted herein; and upon

        all of the proceeding had before this Court; and after due deliberation and sufficient cause

        appearing therefor, it is HEREBY ORDERED THAT:

                   1.   Subject to the Adequate Assurance Procedures for resolving Additional Assurance

        Requests, the Motion is granted on an interim basis as set forth herein.

                   2.   The final hearing (the “Final Hearing”) on the Motion shall be held on _________,

        2019, at__:__ _.m., prevailing Central Time. Any objections or responses to entry of a final order

        on the Motion shall be filed on or before 4:00 p.m., prevailing Central Time, on _________, 2019,

        and shall be served on: (a) Foley Gardere, Foley & Lardner LLP, Marcus A. Helt, 2021 McKinney

        Avenue, Suite 1600, Dallas, TX 75201; (b) counsel to any statutory committee appointed in these

        cases; (c) the Authorities; (d) the Office of the U.S. Trustee for the Southern District of Texas, 515

        Rusk Street, Suite 3516, Houston, Texas 77002; and (e) counsel to the DIP Agent, Stroock &

        Stroock & Lavan LLP, 180 Maiden Lane, New York, NY 10038, Attn: Brett Lawrence and Daniel

        Ginsberg and Haynes and Boone, LLP, 1221 McKinney, Suite 2100, Houston, Texas 77010, Attn:

        Kelli S. Norfleet. In the event no objections to entry of the Final Order on the Motion are timely

        received, this Court may enter such Final Order without need for the Final Hearing.




                                                           2
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 19 of 35



                   3.   The Debtors shall serve a copy of the Motion and this Interim Order on each Utility

        Provider listed on the Utility Services List within five (5) business days after the date the Interim

        Order is entered.

                   4.   No later than five (5) business days after the date this Interim Order is entered, the

        Debtors shall cause the Adequate Assurance Deposit of $9,500.00 to be deposited into a segregated

        account and held during the pendency of these chapter 11 cases, subject to the terms and conditions

        of the DIP Documents and applicable orders authorizing the Debtors to enter into same.

                   5.   The Adequate Assurance Deposit, together with the Debtors’ ability to pay for

        future utility services in the ordinary course of business subject to the Adequate Assurance

        Procedures, shall constitute adequate assurance of future payment as required by section 366 of

        the Bankruptcy Code. Notwithstanding anything to the contrary in the Motion, the Debtors may

        not consider any prepetition deposit held by a Utility Provider when determining the amount of

        postpetition deposit to be made on behalf of such Utility Provider.

                   6.   If an amount relating to Utility Services provided postpetition by a Utility Provider

        is unpaid, and remains unpaid beyond any applicable grace period, each Utility Provider shall have

        the right to request the funds in the Adequate Assurance Account in the amount set forth for such

        Utility Provider in the column labeled “Proposed Adequate Assurance” on the Utility Service List.

                   7.   Such Utility Provider may request a disbursement from the Adequate Assurance

        Account by giving notice to: (i) the Debtors, 2193 Highway 45 South, Columbus, MS 39701; (ii)

        proposed counsel for the Debtors, Foley Gardere, Foley & Lardner, LLP, 2021 McKinney Avenue,

        Suite 1600, Dallas, Texas 75201 Attn: Marcus Helt; (iii) the Office of the United States Trustee

        for the Southern District of Texas, 515 Rusk Street, Suite 3516, Houston, TX 77002, Attn: Hector

        Duran, Esq.; (iv) counsel to the DIP Agent, Stroock & Stroock & Lavan LLP, 180 Maiden Lane,


                                                          3
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 20 of 35



        New York, New York 10038, Attn: Brett Lawrence and Daniel Ginsberg and Haynes and Boone,

        LLP, 1221 McKinney, Suite 2100, Houston, Texas 77010, Attn: Kelli S. Norfleet; (v) the official

        committee of unsecured creditors (if any) appointed in these chapter 11 cases and its counsel; and

        (vi) to the extent not listed herein, those parties requesting notice pursuant to Bankruptcy Rule

        2002 (collectively the “Notice Parties”). The Debtors shall honor such request within five (5)

        business days after the date the request is received by the Debtors, subject to the ability of the

        Debtors and such requesting Utility Provider to resolve any dispute regarding such request without

        further order of the Court. To the extent a Utility Provider receives a disbursement from the

        Adequate Assurance Account, the Debtors shall replenish the Adequate Assurance Account in the

        amount disbursed without further order of the Court.

                   8.    The portion of the Adequate Assurance Deposit attributable to each Utility Provider

        shall be returned to the Debtors on the earlier of (i) the reconciliation and payment by the Debtors

        of the Utility Provider’s final invoice in accordance with applicable non-bankruptcy law following

        the Debtors’ termination of Utility Services from such Utility Provider and (ii) the effective date

        of any chapter 11 plan confirmed in these chapter 11 cases.

                   9.    Until such time as the Court enters a final order on the Motion, all Utility

        Companies are prohibited from altering, refusing, or discontinuing services on account of any

        unpaid prepetition charges, the commencement of these chapter 11 cases, or any perceived

        inadequacy of the Proposed Adequate Assurance.

                   10.   The following Adequate Assurance Procedures are hereby approved on an interim

        basis:

                         a.     The Debtors shall service a copy of the Motion and this Interim Order
                                granting the relief requested herein to each Utility Provider within five (5)
                                business days after entry of an order by the Court.


                                                          4
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 21 of 35



                        b.    Subject to paragraphs (c)-(f) herein, the Debtors shall deposit the Adequate
                              Assurance Deposit, in the aggregate amount of $9,500.00 in the Adequate
                              Assurance Account within five (5) business days after entry of this Interim
                              Order.

                        c.    Any Utility Provider desiring additional assurances of payment in the form
                              of deposits, prepayments, or otherwise must serve a request for additional
                              assurance (an “Additional Assurance Request”) on the Notice Parties.

                        d.    Any Additional Assurance Request must: (i) be in writing; (ii) identify the
                              location for which the Utility Services are provided; (iii) summarize the
                              Debtors’ payment history relevant to the affected account(s); (iv) certify the
                              amount that is equal to two (2) weeks of the Utility Services the Utility
                              Provider provides to the Debtors, calculated as a historical average over the
                              five (5) month period ending in January 31, 2019, and (v) certify that the
                              Utility Provider does not already hold a deposit equal to or greater than two
                              (2) weeks of Utility Services.

                        e.    Any Additional Assurance Request may be made at any time.

                        f.    Upon the receipt of any Additional Assurance Request, the Debtors shall
                              promptly negotiate with such Utility Provider to resolve such Utility
                              Provider’s Additional Assurance Request.

                        g.    The Debtors may, in consultation with the DIP Agent (as such term is
                              defined in the DIP Order), and without further order from the Court, resolve
                              any Additional Assurance Request by mutual agreement with a Utility
                              Provider and, the Debtors may, in connection by such agreement, provide a
                              Utility Provider with additional adequate assurance of payment, including,
                              but not limited to, cash deposits, prepayments, or other forms of security if
                              the Debtors believe that such adequate assurance is reasonable, subject to
                              the terms of any collateral orders entered by the Court.

                        h.    If the Debtors and the Utility Provider are not able to reach an alternative
                              resolution within fourteen (14) days of receipt of the Additional Assurance
                              Request, the Debtors will request a hearing before the Court at the next
                              regularly scheduled omnibus hearing to determine the adequacy of
                              assurances of payment with respect to a particular Utility Provider (the
                              “Determination Hearing”) pursuant to section 366(c)(3) of the Bankruptcy
                              Code.

                        i.    Pending resolution of any such Determination Hearing, the Utility Provider
                              filing such Additional Assurance Request shall be prohibited from altering,
                              refusing, or discontinuing Utility Services to the Debtors on account of
                              unpaid charges for prepetition services or on account of any objections to
                              the Proposed Adequate Assurance.


                                                        5
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 22 of 35



                   11.   The Utility Companies are prohibited from requiring additional adequate assurance

        of payment other than pursuant to the Adequate Assurance Procedures.

                   12.   Unless and until a Utility Provider files an objection or serves an Additional

        Assurance Request, such Utility Provider shall be: (a) deemed to have received adequate assurance

        of payment “satisfactory” to such Utility Provider in compliance with section 366 of the

        Bankruptcy Code; and (b) forbidden to discontinue, alter, or refuse services to, or discriminate

        against, the Debtors on account of any unpaid prepetition charges, or require additional assurance

        of payment other than the Proposed Adequate Assurance.

                   13.   The Debtors are authorized, in consultation with the DIP Agent (as such term is

        defined in the DIP Order), following the giving of two (2) weeks’ notice to the affected Utility

        Provider, and the Debtors having received no objection from any such Utility Provider, to add or

        remove any Utility Provider from the Utility Service List, and the Debtors shall add to or subtract

        from the Adequate Assurance Deposit an amount equal to one half of the Debtors’ average monthly

        cost for each subsequently added or removed Utility Provider as soon as practicable without further

        order of the Court. If an objection is received, the Debtors shall request a hearing before this Court

        at the next omnibus hearing date, or such other date that the Debtors and the Utility Provider may

        agree. The Debtors shall not deduct from the Adequate Assurance Deposit the amount set aside

        for any Utility Provider that the Debtors seek to terminate or delete from the Utility Service List

        unless and until the two (2) week notice period has passed and the Debtors have not received any

        objection to termination or deletion from such Utility Provider, or until any such objection has

        been resolved consensually or by order of the Court. For Utility Companies that are added to the

        Utility Service List, the Debtors will cause a copy of this Interim Order, including the Adequate

        Assurance Procedures, to be served on such subsequently added Utility Provider. Any Utility


                                                          6
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 23 of 35



        Provider subsequently added to the Utility List shall be bound by the Adequate Assurance

        Procedures. In addition, the Debtors will provide an Adequate Assurance Deposit in an amount

        equal to 50% of the Debtors’ monthly utility consumption over the course of 5 months for any

        Utility Provider added to the Utility Services List as set forth herein.

                   14.   The relief granted herein is for all Utility Companies providing Utility Services to

        the Debtors and is not limited to those parties or entities listed on the Utility Service List.

                   15.   The Debtors’ service of the Motion upon the Utility Services List shall not

        constitute an admission or concession that each such entity is a “utility” within the meaning of

        section 366 of the Bankruptcy Code, and the Debtors reserve all rights and defenses with respect

        thereto.

                   16.   Notwithstanding the relief granted in this Interim Order and any actions taken

        pursuant to such relief, nothing in this Interim Order shall be deemed: (a) an admission as to the

        validity of any prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ right to

        dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition

        claim; (d) an implication or admission that any particular claim is of a type specified or defined in

        this Interim Order or the Motion; (e) a request or authorization to assume any prepetition

        agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; or (f) a waiver of

        the Debtors’ rights under the Bankruptcy Code or any other applicable law.

                   17.   The banks and financial institutions on which checks were drawn or electronic

        payment requests made in payment of prepetition obligations approved herein are authorized to

        receive, process, honor, and pay all such checks and electronic payment requests when presented

        for payment, and all such banks and financial institutions are authorized to rely on the Debtors’




                                                           7
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 24 of 35



        designation of any particular check or electronic payment request as approved by this Interim

        Order.

                   18.   The Debtors are authorized to issue postpetition checks, or to affect postpetition

        fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

        as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

        with any Utility Services.

                   19.   Notwithstanding anything to the contrary contained herein, nothing in this Order

        authorizes the use of cash collateral or debtor-in-possession financing. The relief granted in this

        Order and any payment to be made hereunder shall be subject to the terms of the DIP Order

        (including with respect to any budgets governing or relating to such use), and to the extent there

        is any inconsistency between the terms of such DIP Order, and any action taken or proposed to be

        taken hereunder, the terms of the DIP Order shall control.

                   20.   The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

                   21.   Notice of the Motion as provided therein shall be deemed good and sufficient notice

        of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

        are satisfied by such notice.

                   22.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Interim

        Order are immediately effective and enforceable upon its entry.

                   23.   The Debtors are authorized to take all actions necessary to effectuate the relief

        granted in this Interim Order in accordance with the Motion.




                                                          8
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 25 of 35



                   24.   This Court retains exclusive jurisdiction with respect to all maters arising from or

        related to the implementation, interpretation, and enforcement of this Interim Order.



        Dated: ________, 2019                  ________________________________________
                                               UNITED STATES BANKRUPTCY JUDGE




                                                          9
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 26 of 35



                                              Exhibit B



                                             Final Order




4817-1056-6278.2
                     Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 27 of 35



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                              §
            In re:                                                            §    Chapter 11
                                                                              §
            BURKHALTER RIGGING, INC., et al.,5                                §    Case No. 19-30495 (MI)
                                                                              §
                                      Debtors.                                §    (Joint Administration Requested)
                                                                              §    Re: Docket No. ___

            FINAL ORDER (I) APPROVING THE DEBTORS’ PROPOSED ADEQUATE
        ASSURANCE OF PAYMENT FOR FUTURE UTILITY SERVICES, (II) PROHIBITING
           UTILITY COMPANIES FROM ALTERING, REFUSING, OR DISCONTINUING
        SERVICES, AND (III) APPROVING THE DEBTORS’ PROPOSED PROCEDURES FOR
                    RESOLVING ADDITIONAL ASSURANCE REQUESTS

                     Upon the motion (the “Motion”)6 of the above-captioned debtors and debtors in possession

        (collectively, the “Debtors”) for an entry of an final order (this “Final Order”), (a) approving the

        Debtors’ Proposed Adequate Assurance of payment for future utility services, (b) prohibiting

        Utility Companies from altering, refusing, or discontinuing services, (c) approving the Adequate

        Assurance Procedures for resolving Additional Assurance Requests, and (d) scheduling a final

        hearing to consider approval of the Motion on a final basis, all as more fully set forth in the Motion;

        and upon the First Day Declarations; and this Court having found that it has jurisdiction over this

        matter pursuant to 28 U.S.C. §1334; and this Court having found that this is a core proceeding

        pursuant to 28 U.S.C. § 157(b)(2); and that this Court may enter a final order consistent with

        Article III of the United States Constitution; and this Court having found that venue of this

        proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and




        5
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, include: Burkhalter Rigging, Inc. (8314); Burkhalter Specialized Transport, LLC (1511); Burkhalter
             Transport, Inc. (2096). The address for all of the Debtors is 2193 Highway 45 South, Columbus, MS 39701.
        6
             Capitalized terms used but not otherwise defined shall have the meanings set forth to them in the Motion.

4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 28 of 35



        this Court having found that the relief requested in the Motion is in the best interests of the Debtors’

        estates, their creditors, and other parties in interest; and this Court having found that the Debtors’

        notice of the Motion and opportunity for a hearing on the Motion were appropriate under the

        circumstances and no other notice need be provided; and this Court having reviewed the Motion

        and having heard the statements in support of the relief requested therein at a hearing, if any, before

        this Court (the “Hearing”); and this Court having determined that the legal and factual bases set

        forth in the Motion and at the Hearing establish just cause for the relief granted herein; and upon

        all of the proceeding had before this Court; and after due deliberation and sufficient cause

        appearing therefor, it is HEREBY ORDERED THAT:

                   1.   Subject to the Adequate Assurance Procedures for resolving Additional Assurance

        Requests, the Motion is granted on a final basis as set forth herein.

                   2.   The Debtors shall serve a copy of the Motion and this Final Order on each Utility

        Company listed on the Utility Services List within five (5) business days after the date the Final

        Order is entered.

                   3.   The Debtors are authorized to cause the Adequate Assurance Deposit of $9,500.00

        to be deposited into a segregated account and held during the pendency of these chapter 11 cases,

        subject to the terms and conditions of the DIP Documents and applicable orders authorizing the

        Debtors to enter into same.

                   4.   The Adequate Assurance Deposit, together with the Debtors’ ability to pay for

        future utility services in the ordinary course of business subject to the Adequate Assurance

        Procedures, shall constitute adequate assurance of future payment as required by section 366 of

        the Bankruptcy Code. Notwithstanding anything to the contrary in the Motion, the Debtors may




                                                           2
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 29 of 35



        not consider any prepetition deposit held by a Utility Provider when determining the amount of

        postpetition deposit to be made on behalf of such Utility Provider.

                   5.   If an amount relating to Utility Services provided postpetition by a Utility Company

        is unpaid, and remains unpaid beyond any applicable grace period, each Utility Company shall

        have the right to request the funds in the Adequate Assurance Account in the amount set forth for

        such Utility Company in the column labeled “Proposed Adequate Assurance” on the Utility

        Service List.

                   6.   Such Utility Company may request a disbursement from the Adequate Assurance

        Account by giving notice to: (i) the Debtors, 2193 Highway 45 South, Columbus, MS 39701; (ii)

        proposed counsel for the Debtors, Foley Gardere, Foley & Lardner, L.L.P., 2021 McKinney

        Avenue, Suite 1600, Dallas, Texas 75201 Attn: Marcus Helt; (iii) the Office of the United States

        Trustee for the Southern District of Texas, 515 Rusk Street, Suite 3516, Houston, TX 77002, Attn:

        Hector Duran, Esq.; (iv) counsel to the DIP Agent, Stroock & Stroock & Lavan LLP, 180 Maiden

        Lane, New York, New York 10038, Attn: Brett Lawrence and Daniel Ginsberg and Haynes and

        Boone, LLP, 1221 McKinney, Suite 2100, Houston, Texas 77010, Attn: Kelli S. Norfleet; (v) the

        official committee of unsecured creditors (if any) appointed in these chapter 11 cases and its

        counsel; and (vi) to the extent not listed herein, those parties requesting notice pursuant to

        Bankruptcy Rule 2002 (collectively the “Notice Parties”). The Debtors shall honor such request

        within five (5) business days after the date the request is received by the Debtors, subject to the

        ability of the Debtors and such requesting Utility Company to resolve any dispute regarding such

        request without further order of the Court. To the extent a Utility Company receives a disbursement

        from the Adequate Assurance Account, the Debtors shall replenish the Adequate Assurance

        Account in the amount disbursed.


                                                         3
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 30 of 35



                   7.   The portion of the Adequate Assurance Deposit attributable to each Utility

        Company shall be returned to the Debtors on the earlier of (i) the reconciliation and payment by

        the Debtors of the Utility Company’s final invoice in accordance with applicable non-bankruptcy

        law following the Debtors’ termination of Utility Services from such Utility Company and (ii) the

        effective date of any chapter 11 plan confirmed in these chapter 11 cases.

                   8.   Until such time as the Court enters a final order on the Motion, all Utility

        Companies are prohibited from altering, refusing, or discontinuing services on account of any

        unpaid prepetition charges, the commencement of these chapter 11 cases, or any perceived

        inadequacy of the Proposed Adequate Assurance.

                   9.   The following Adequate Assurance Procedures are hereby approved on a final

        basis:

                        a.    The Debtors shall service a copy of the Motion and this Final Order granting
                              the relief requested herein to each Utility Company within five (5) business
                              days after entry of an order by the Court.

                        b.    Any Utility Company desiring additional assurances of payment in the form
                              of deposits, prepayments, or otherwise must serve a request for additional
                              assurance (an “Additional Assurance Request”) on the Notice Parties.

                        c.    Any Additional Assurance Request must: (i) be in writing; (ii) identify the
                              location for which the Utility Services are provided; (iii) summarize the
                              Debtors’ payment history relevant to the affected account(s); (iv) certify the
                              amount that is equal to two (2) weeks of the Utility Services the Utility
                              Company provides to the Debtors, calculated as a historical average over
                              the five (5) month period ending in January 31, 2019, and (v) certify that
                              the Utility Company does not already hold a deposit equal to or greater than
                              two (2) weeks of Utility Services.

                        d.    Any Additional Assurance Request may be made at any time.

                        e.    Upon the receipt of any Additional Assurance Request, the Debtors shall
                              promptly negotiate with such Utility Company to resolve such Utility
                              Company’s Additional Assurance Request.

                        f.    The Debtors may, in consultation with the DIP Agent (as such term is
                              defined in the DIP Order), and without further order from the Court, resolve
                                                        4
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 31 of 35



                                any Additional Assurance Request by mutual agreement with a Utility
                                Company and, the Debtors may, in connection by such agreement, provide
                                a Utility Company with additional adequate assurance of payment,
                                including, but not limited to, cash deposits, prepayments, or other forms of
                                security if the Debtors believe that such adequate assurance is reasonable,
                                subject to the terms of any collateral orders entered by the Court.

                         g.     If the Debtors and the Utility Company are not able to reach an alternative
                                resolution within fourteen (14) days of receipt of the Additional Assurance
                                Request, the Debtors will request a hearing before the Court at the next
                                regularly scheduled omnibus hearing to determine the adequacy of
                                assurances of payment with respect to a particular Utility Company (the
                                “Determination Hearing”) pursuant to section 366(c)(3) of the Bankruptcy
                                Code.

                         h.     Pending resolution of any such Determination Hearing, the Utility
                                Company filing such Additional Assurance Request shall be prohibited
                                from altering, refusing, or discontinuing Utility Services to the Debtors on
                                account of unpaid charges for prepetition services or on account of any
                                objections to the Proposed Adequate Assurance.

                   10.   The Utility Companies are prohibited from requiring additional adequate assurance

        of payment other than pursuant to the Adequate Assurance Procedures.

                   11.   Unless and until a Utility Company files an objection or serves an Additional

        Assurance Request, such Utility Company shall be: (a) deemed to have received adequate

        assurance of payment “satisfactory” to such Utility Company in compliance with section 366 of

        the Bankruptcy Code; and (b) forbidden to discontinue, alter, or refuse services to, or discriminate

        against, the Debtors on account of any unpaid prepetition charges, or require additional assurance

        of payment other than the Proposed Adequate Assurance.

                   12.   The Debtors are authorized, in consultation with the DIP Agent (as such term is

        defined in the DIP Order), following the giving of two (2) weeks’ notice to the affected Utility

        Company, and the Debtors having received no objection from any such Utility Company, to add

        or remove any Utility Company from the Utility Service List, and the Debtors shall add to or

        subtract from the Adequate Assurance Deposit an amount equal to one half of the Debtors’ average

                                                         5
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 32 of 35



        monthly cost for each subsequently added or removed Utility Company as soon as practicable. If

        an objection is received, the Debtors shall request a hearing before this Court at the next omnibus

        hearing date, or such other date that the Debtors and the Utility Company may agree. The Debtors

        shall not deduct from the Adequate Assurance Deposit the amount set aside for any Utility

        Company that the Debtors seek to terminate or delete from the Utility Service List unless and until

        the two (2) week notice period has passed and the Debtors have not received any objection to

        termination or deletion from such Utility Company, or until any such objection has been resolved

        consensually or by order of the Court. For Utility Companies that are added to the Utility Service

        List, the Debtors will cause a copy of this Final Order, including the Adequate Assurance

        Procedures, to be served on such subsequently added Utility Company. Any Utility Company

        subsequently added to the Utility List shall be bound by the Adequate Assurance Procedures. In

        addition, the Debtors will provide an Adequate Assurance Deposit in an amount equal to 50% of

        the Debtors’ monthly utility consumption over the course of 6 months for any Utility Company

        added to the Utility Services List as set forth herein.

                   13.   The relief granted herein is for all Utility Companies providing Utility Services to

        the Debtors and is not limited to those parties or entities listed on the Utility Service List.

                   14.   The Debtors’ service of the Motion upon the Utility Services List shall not

        constitute an admission or concession that each such entity is a “utility” within the meaning of

        section 366 of the Bankruptcy Code, and the Debtors reserve all rights and defenses with respect

        thereto.

                   15.   Notwithstanding the relief granted in this Final Order and any actions taken

        pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the

        validity of any prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ right to


                                                           6
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 33 of 35



        dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition

        claim; (d) an implication or admission that any particular claim is of a type specified or defined in

        this Final Order or the Motion; (e) a request or authorization to assume any prepetition agreement,

        contract, or lease pursuant to section 365 of the Bankruptcy Code; or (f) a waiver of the Debtors’

        rights under the Bankruptcy Code or any other applicable law.

                   16.   The banks and financial institutions on which checks were drawn or electronic

        payment requests made in payment of prepetition obligations approved herein are authorized to

        receive, process, honor, and pay all such checks and electronic payment requests when presented

        for payment, and all such banks and financial institutions are authorized to rely on the Debtors’

        designation of any particular check or electronic payment request as approved by this Final Order.

                   17.   The Debtors are authorized to issue postpetition checks, or to affect postpetition

        fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

        as a consequence of these chapter 11 cases with respect to prepetition amounts owed in connection

        with any Utility Services.

                   18.   Notwithstanding anything to the contrary contained herein, nothing in this Order

        authorizes the use of cash collateral or debtor-in-possession financing. The relief granted in this

        Order and any payment to be made hereunder shall be subject to the terms of the DIP Order

        (including with respect to any budgets governing or relating to such use), and to the extent there

        is any inconsistency between the terms of such DIP Order, and any action taken or proposed to be

        taken hereunder, the terms of the DIP Order shall control.

                   19.   The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).




                                                         7
4817-1056-6278.2
                   Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 34 of 35



                   20.   Notice of the Motion as provided therein shall be deemed good and sufficient notice

        of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

        are satisfied by such notice.

                   21.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final

        Order are immediately effective and enforceable upon its entry.

                   22.   The Debtors are authorized to take all actions necessary to effectuate the relief

        granted in this Final Order in accordance with the Motion.

                   23.   This Court retains exclusive jurisdiction with respect to all maters arising from or

        related to the implementation, interpretation, and enforcement of this Final Order.



        Dated: ________, 2019                  _________________________________________
                                               UNITED STATES BANKRUPTCY JUDGE




                                                          8
4817-1056-6278.2
                    Case 19-30495 Document 9 Filed in TXSB on 02/02/19 Page 35 of 35



                                               Exhibit C

                   Provider Name               Services     Average        Proposed
                                               Provided     Monthly $      Adequate
                                                            Expenditure    Assurance
                   4 County Electric Power     Electric     $4,269.51      $2,134.76
                   Association                 Power
                   Columbus Light and Water    Water        $139.61        $69.80
                   Prairie Land and Water                   $161.77        $80.89
                   AT&T                        Telephone    $3,485.43      $1,742.72
                   Verizon Wireless            Wireless     $10,872.55     $5,436.28
                                               Service
                   TOTAL                                    $18,928.87     ~$9,500.00




4817-1056-6278.2
